EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the amendment filed 04/23/2021. As directed by the amendment, claim 1, 4-6 and 15 are amended and claims 2-3, 9-11, 13-14, 18 and 20 are cancelled. With claims 12 and 19 being previously cancelled, claims 1, 4-8 and 15-17 are presently pending. 
The amendment to claim 1 is sufficient to overcome the prior art rejections from the previous Office action. Those rejections are hereby withdrawn.
Cancellation of claim 13 and 20 effectively obviates the 35 U.S.C 112(b) rejections from the previous Office action.
Allowable Subject Matter
There being no outstanding rejection(s) or objection(s), claims 1, 4-8 and 15-17 are allowed. The allowed claims have been renumbered to claims 1-9 in the order 1, 4, 6, 8, 5, 7, 17, 16 and 15 respectively.
See the Office action of 01/25/2021 for reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        May 4, 2021